Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J), rendered September 12, 2006, convicting him of criminal contempt in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court properly allowed the People to adduce evidence of certain bad acts and a prior crime, upon which an order of protection in favor of the complainant was issued, since such evidence was directly relevant to the issue of the defendant’s intent and mo*952tive, and its probative value outweighed its potential for prejudice (see People v Alvino, 71 NY2d 233 [1987]; People v Zollo, 47 AD3d 958 [2008]; People v Flores, 40 AD3d 876 [2007]; People v Woodson, 31 AD3d 678 [2006]; People v Hanson, 30 AD3d 537 [2006]). Prudenti, PJ., Miller, Garni and Chambers, JJ., concur.